Citation Nr: 1750470	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-03 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for ischemic heart disease due to herbicide exposure, for the purposes of entitlement to retroactive benefits.


REPRESENTATION

Appellant represented by:	Albertha McDavid (appointed under 38 C.F.R. § 14.630)


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1986, during which time he served from December 3, 1967, to November 24, 1968, in the Republic of Vietnam.  The appellant in this case is the Veteran's son.

This case comes before the Board of Veteran' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied service connection for ischemic heart disease, for the purposes of entitlement to retroactive benefits.  Jurisdiction over this case was subsequently transferred to the VARO in Jackson, Mississippi, and that office forwarded the appeal to the Board.

On February 28, 2017, the appellant testified at hearing before the undersigned VLJ, sitting at the RO.  A transcript of that hearing is also of record.

The Board notes that the appellant is represented in this case pursuant to 38 C.F.R. § 14.630 (2017).  This provision allows for representation by an individual unaccredited by VA for one time only.  The appellant completed the necessary requirements with the filing of a VA Form 21-22a (Appointment of Individual as Claimant's Representative) in June 2013, signed by him and the representative, stating that no compensation would be paid or charged for the services.  38 C.F.R. § 14.630 (a).



FINDINGS OF FACT

1.  The appellant is the Veteran's son.

2.  Payment of retroactive benefits due to a deceased Nehmer class member may be made to children of class members without regard to age or marital status; dependency need not be shown.

3.  The Veteran had service in Vietnam during the requisite time period, such that exposure to an herbicide agent may be presumed; during his lifetime, he likely suffered an acute myocardial infarction.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the Veteran's acute myocardial infarction is presumed to have been the result of disease or injury incurred in service and the criteria for an award of service connection for purposes of entitlement to retroactive benefits have been met, subject to the governing regulations pertaining to the payment of monetary benefits.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2104); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.816 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue currently before the Board in entitlement to service connection for ischemic heart disease due to herbicide exposure, for the purposes of entitlement to retroactive benefits.  At the outset, the Board notes that in the January 2012 rating decision, the RO denied service connection for ischemic heart disease for the purposes of entitlement to retroactive benefits upon finding that the Veteran had not, during his lifetime, been diagnosed as having ischemic heart disease.  In the June 2013 statement of the case (SOC), a decision review officer (DRO) similarly found that the Veteran had not been diagnosed as having ischemic heart disease.  The DRO also denied the claim upon finding that the appellant "did not meet the dependency requirements in order to establish entitlement."  The appellant, however, need not establish that he is the dependent child of the Veteran in a case such as this where the issue is entitlement to retroactive benefits pursuant to the provisions of 38 C.F.R. § 3.816(f).  

To clarify the nature of the claim currently before the Board, the Board will engage in a brief discussion of the procedural history of the current appeal before turning to the merits of the claim.  As noted above, the appellant in this case is the Veteran's son.  However, it is not the appellant that brought the claim on appeal.  Rather, it was the RO, upon its own initiative and in accordance with the holding in Nehmer v. United States Veterans Admin., 712 F.Supp. 1404 (N. D. Cal.1989), that undertook to review the Veteran's claims folder and adjudicate the issue of entitlement to service connection for ischemic heart disease.  

In this regard, the Board notes that in January 1987, the Veteran submitted a VA Form 21-526 (Veteran's Application for Compensation and/or Pension) wherein he applied for VA compensation benefits.  In an April 1987 rating decision, the RO granted service connection for diabetes mellitus and dermatophytosis, but denied service connection for hypertension and a heart disorder.  The Veteran then died in November 2001; the immediate cause of death was listed as probable acute myocardial infarction due to or as a consequence of diabetes mellitus.

In February 2005, the Veteran's son, the appellant in the current appeal, filed a claim for dependency and indemnity compensation (DIC) benefits.  Service connection for cause of the Veteran's death was awarded in an April 2005 rating decision, which decision established entitlement to DIC benefits for the Veteran's son, who was then under the age of 23 and was attending school.  

Then, in a March 2011 letter to the appellant, the RO indicated that it was initiating development and review of the Veteran's claims file pursuant to Nehmer, supra.  Nehmer was a class action lawsuit in which Vietnam veterans and their survivors brought suit against the Veterans Administration alleging failure to comply with the Dioxin and Radiation Exposure Compensation Standards Act in promulgating regulations governing entitlement to compensation for diseases claimed to be caused by exposure to Agent Orange.  In May 1989, the U.S. District Court for the Northern District of California voided all denials of Agent Orange claims based on a regulation that had become effective on September 25, 1985.  Nehmer, 712 F. Supp. at 1409 (Nehmer I).  The District Court later clarified this ruling, holding that the covered claims were those in which the disease or cause of death was later found to be service connected under valid regulations.  Nehmer, 32 F.Supp.2d 1175, 1183 (N.D.Cal.1999) (Nehmer II).  In May 1991, the government and Nehmer plaintiffs stipulated that VA would readjudicate any claim denials voided by the Nehmer I holding.  Nehmer v. United States Veterans Admin., No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).

The Board points out ischemic heart disease was added as a disease warranting presumptive service connection based on Agent Orange exposure, effective August 31, 2010.  Therefore, in accordance with Nehmer, VA was required to readjudicate previously denied claims for, among other things, ischemic heart disease filed by Nehmer class members (of which the Veteran is one) if a claim for such had been filed or denied between September 25, 1985, to August 31, 2010.  Accordingly, the RO properly undertook special review of the Veteran's claims file in this case, as service connection for heart disease had been denied by the RO in April 1987.

Regarding payment of benefits stemming from claims readjudicated in accordance with Nehmer, the Board notes that when a Nehmer class member entitled to retroactive benefits dies prior to receiving payment of any such benefits, VA will pay the amount of retroactive benefits due an identified payee in accordance with 38 C.F.R. § 3.816(f) without requiring an application from the payee.  38 C.F.R. § 3.816(f).  The provisions of 38 U.S.C.A. § 5121(c) (West 2014) and 38 C.F.R. § 3.1000 (2017) requiring survivors to file claims for accrued benefits do not apply to Nehmer payments under 38 C.F.R. § 3.816(f).  Thus, there is no need for a potential beneficiary to submit a timely application for any available retroactive Nehmer benefits.  Rather, any such benefits owing the now-deceased Veteran must be paid to the first individual or entity listed in 38 C.F.R. § 3.816(f)(i)-(iv).

In the instant case, the appellant has been determined to be the son of the Veteran and is thus eligible to receive payment of unpaid retroactive benefits (if any are deemed due), as the criteria of 38 C.F.R. § 3.816(f)(ii) provides for the payment of unpaid benefits to the children of Nehmer class members, "regardless of age or marital status."  38 C.F.R. § 3.816(f)(ii).  Accordingly, given that 38 C.F.R. § 3.816(f) provides specifically for the payment of benefits to survivors or estates of deceased beneficiaries, the Veteran's son, as an interested party, is a proper appellant in the matter and his status as a dependent child is not at issue because payment is to be made to the children of Nehmer class members regardless of their age.

Turning to the merits of the claim, the law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addition, there are certain diseases, such as ischemic heart disease, that are associated with exposure to "herbicide agents" during active military, naval, or air service, and are thus presumed to have been incurred in or aggravated during active military service if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. § 3.309(e) (2017).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  

As verified by the Veteran's DD Form 214, the Veteran served in Vietnam during the requisite time period and is thus presumed to have been exposed to an herbicide agent during service.  Accordingly, service connection is warranted on a presumptive basis if it is shown that the Veteran has one of the diseases enumerated in 38 C.F.R. § 3.309(e), provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.

With respect to the claimed disability, the Board acknowledges that the record fails to reveal a specific diagnosis of ischemic heart disease made during the Veteran's lifetime.  Notably, however, his certificate of death lists his cause of death to be "probable acute myocardial infarction."  As defined in the regulation, ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction."  38 C.F.R. § 3.309(e).  Although not definitive, the Board finds that "probable" reflects that it is at least as likely as not that the Veteran died as a result of acute myocardial infarction, and the evidence is thus evenly balanced as to whether the Veteran suffered an acute myocardial infarction during his lifetime.  As the reasonable doubt created by the relative equipoise in the evidence on this point must be resolved in favor of the claimant, the Board finds that the Veteran had ischemic heart disease, as defined by regulation, during his lifetime.  See 38 U.S.C.A. § 5107(b) (benefit of the doubt given to the claimant where the evidence is approximately evenly balanced "regarding any issue material to the determination of a matter"); 38 C.F.R. § 3.102 (benefit of the doubt doctrine applies to "any . . . point").  Therefore, the Veteran's ischemic heart disease/myocardial infarction is presumed to have been incurred in service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  As such, the claim of entitlement to service connection for ischemic heart disease, to include acute myocardial infarction, due to herbicide exposure, for the purposes of entitlement to retroactive benefits, is granted.


ORDER

Service connection for ischemic heart disease, to include acute myocardial infarction, for the purposes of entitlement to retroactive benefits, is granted, subject to the governing regulations pertaining to the payment of monetary benefits.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


